United States Court of Appeals
                      For the First Circuit
No. 14-1513

           BRIAN FERNÁNDEZ-SALICRUP, individually and in
   representation of his minor children; MARÍA RAMOS-SANTIAGO,
    individually and in representation of her minor children;
       V.F.-R., minor; J.F.-R., minor; CONJUGAL PARTNERSHIP
                          FERNÁNDEZ-RAMOS,

                     Plaintiffs, Appellants,

                                v.

 JOSÉ FIGUEROA-SANCHA, Superintendent of the Police Department;
    JOSÉ L. CALDERO-LÓPEZ, Colonel, Director of the Carolina
       Police Region; JOSÉ LUIS DÍAZ-PORTALATÍN, Captain;
                GINNETTE ROSADO, Police Officer,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                              Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Eduardo Vera Ramírez, with whom Landrón Vera, LLC, Eileen
Landrón Guardiola, and Luis Rodríguez Muñoz, were on brief, for
appellants.
     Susana I. Peñagarícano-Brown, Assistant Solicitor General,
with whom Margarita L. Mercado-Echegaray, Solicitor General, and
Zarel Soto-Acabá, Assistant Solicitor General, were on brief, for
appellees Figueroa-Sancha, Caldero-López, Díaz-Portalatín, and
Rosado.
     Zarel Soto-Acabá, Assistant Solicitor General, with whom
Margarita L. Mercado-Echegaray, Solicitor General, and Susana I.
Peñagarícano-Brown, Assistant Solicitor General, were on brief, for
appellee Figueroa-Sancha.
June 25, 2015




     -2-
              TORRUELLA, Circuit Judge. On October 8, 2010, Plaintiffs

Brian Fernández-Salicrup, María Ramos-Santiago, and the Conjugal

Partnership formed           between them -- on their own behalf and on

behalf   of      their       minor    children        Valerie     Fernández-Ramos

("Fernández") and Jesús Fernández-Ramos -- filed suit against

Puerto   Rico       Police    Department      ("PRPD")     Superintendent       José

Figueroa-Sancha ("Figueroa"), PRPD Carolina Regional Director José

Caldero-López ("Caldero"), PRPD Canóvanas District Commander Luis

Díaz-Portalatín        ("Díaz")       (collectively,        the       "Supervisory

Defendants"), and PRPD officer Jeanette               Rosado (together with the

Supervisory Defendants, the "Defendants").                 Plaintiffs alleged,

under 42 U.S.C. § 1983 and analogous provisions of the Puerto Rico

Civil Code's torts statute, that Fernández's Fourth, Fifth, Ninth,

and   Fourteenth      Amendment      rights    were    violated    when   she   was

unconstitutionally arrested and subjected to excessive force during

an incident at the Luis Hernaiz-Veronne High School (the "School").

Following discovery, the district court struck Plaintiffs' expert

report and granted summary judgment in favor of the Supervisory

Defendants; shortly thereafter, it dismissed with prejudice the

claims against Rosado as well.             Plaintiffs now appeal.         For the

reasons that follow, we affirm the exclusion of the expert report,

the   grant    of    summary    judgment      in   favor   of   the   Supervisory

Defendants, and the dismissal with prejudice of Plaintiffs' Fourth

Amendment excessive force claim against Rosado.                 As to Plaintiffs'


                                        -3-
Fourth Amendment unconstitutional arrest claim against Rosado,

however, we reverse the dismissal and remand for trial.

                               I.   Background

A.   Factual Background1

           On   October   9,   2009,   then-Puerto   Rico   Governor   Luis

Fortuño attended an event at the Jesús T. Piñero Public Housing

Project, located across the street from the School.           A number of

students at the School objected to Fortuño's presence, so, as a

form of protest, they threw objects such as eggs, rocks, and tree

branches at the PRPD officers guarding the event and at cars

passing through the street.          In response, Díaz, the commanding

officer at the scene, instructed a number of police officers --

including Rosado -–       to enter the School in order to quiet the

situation and arrest those responsible for throwing objects.

           Once the officers entered the School's premises, however,

the situation turned chaotic.          The students, whether they were

throwing objects or not, all ran towards the School building.          One

of those students was Fernández.           Though Fernández never threw

anything, she ran away from the PRPD, entered a hallway, closed the

gate behind her, and remained nearby.            PRPD officers, including




1
   We recite the facts in the light most favorable to Plaintiffs,
the party opposing summary judgment, and draw all inferences in
their favor. See, e.g., Perry v. Roy, 782 F.3d 73, 77 (1st Cir.
2015).

                                     -4-
Rosado, soon arrived at the gate and ordered Fernández to open it;

she immediately complied.

          Upon opening the gate, Rosado spoke to Fernández "in a

rough manner" and pushed her aside.       Fernández, not happy with how

she was being spoken to, told Rosado not to speak to her like that,

to which Rosado answered that she could speak to Fernández however

she liked.   Fernández once again expressed her displeasure with

Rosado's tone, at which point Rosado "shoved" Fernández face-first

against a wall and placed a handcuff on her left wrist.2                But

before Rosado could finish handcuffing her, Fernández slipped

through the gate in an attempt to escape.       As this was occurring,

a number of students grabbed Fernández's right arm and tried to

help her by pulling her away from Rosado.      This led to a small tug-

of-war between Rosado and the students, hurting Fernández in the

process. Ultimately, this escape attempt failed, and Fernández was

escorted to the School Director's office.

          Fernández   was   later    transported   to   a   nearby   police

station, and then to the Carolina police headquarters where she was

given a citation to appear in court.        She, along with nine other



2
  Rosado, meanwhile, tells a different story preceding the arrest.
According to Rosado, once Fernández opened the gate and Rosado
walked by it, Fernández grabbed Rosado's firearm and attempted to
pull it from the holster. Rosado also testified that Fernández
informed Rosado that Rosado "could not go in" to the School.
Though we have described and adopted the facts in the light most
favorable to Plaintiffs, we note this discrepancy here due to its
relevance in the discussion below.

                                    -5-
students,       was   charged   with   violating   Article   208   (causing

aggravated damages), Article 251 (causing violence against the

public authority), and Article 258 (rioting) of the Puerto Rico

Penal Code.      The charges were eventually dismissed.

B.   Procedural Background

            Plaintiffs filed suit in the district court on October 8,

2010. Following the onset of discovery, a protracted dispute arose

regarding documents in the possession of the PRPD.            Because the

intricacies of this dispute are relevant to Plaintiffs' claim that

the district court erred in excluding their expert's report, we

describe the chronology of this dispute in some detail.

            C         March 29, 2011.    Plaintiffs filed a motion to
                      compel documents from non-parties the Internal
                      Investigation Bureau and the Human Resources
                      Office of the PRPD (collectively, the "Non-
                      Parties"). These documents, Plaintiffs claimed,
                      contained critical information to aid their
                      expert witness, Dr. William Gaut, in refuting
                      Rosado's allegation that Fernández had reached
                      for Rosado's weapon. Defendants moved to quash
                      the requests the same day, alleging that
                      Defendants had never received a copy of the
                      subpoena served on the Non-Parties and that in
                      any event the requested personnel files were
                      confidential.   On April 5, 2011, the district
                      court issued a show cause order requiring the
                      Non-Parties to explain why the motion to compel
                      should not be granted. On April 22, 2011, the
                      Non-Parties responded, explaining that the
                      documents were confidential, that the request was
                      overly costly and burdensome, and that Plaintiffs
                      refused to examine the files in order to identify
                      the relevant documents to be produced.        The
                      district court chose not to immediately resolve
                      the issue, opting instead to leave the motions
                      pending.


                                       -6-
C   April 20, 2011. Plaintiffs filed a new motion to
    compel, this time seeking initial disclosures
    from Defendants. This motion was denied without
    prejudice on April 23, 2011, because Plaintiffs
    failed to show that the parties complied with the
    court's meet and confer requirements.

C   April 25, 2011. Plaintiffs re-filed their April
    20 motion to compel initial disclosures.   This
    motion provided proof of compliance with the
    court's meet and confer requirements.       The
    district court chose not to immediately resolve
    the issue, opting instead to leave the motion
    pending.

C   June 23, 2011. Plaintiffs filed a request for a
    court order seeking the release of confidential
    personnel files held by the PRPD. This motion
    was in response to an April 25, 2011, informative
    motion by the Non-Parties in which the Non-
    Parties confirmed their belief that the personnel
    files   being    sought   by    Plaintiffs   were
    confidential and thus could not be released
    absent a court order. The district court chose
    not to immediately resolve the issue, opting
    instead to leave the motion pending.

C   August 8, 2011.    The district court entered a
    case management order setting August 30, 2011, as
    the deadline to serve initial disclosures and
    December 31, 2011, as the deadline for all
    discovery. In light of this order, it denied as
    moot Plaintiffs' April 25, 2011, motion to compel
    initial disclosures.

C   October 24, 2011.    Plaintiffs served non-party
    PRPD with a     subpoena to produce documents,
    information, or objects, or to permit the
    inspection of premises by November 8, 2011. Both
    PRPD and Defendants filed motions to quash on
    November 7, 2011, alleging a lack of proper
    notice to Defendants and a failure to give PRPD a
    reasonable time to comply. On November 14, 2011,
    Plaintiffs filed a motion to compel and for
    sanctions, arguing that the motions to quash were
    not justified and that sanctions were in order
    since the PRPD did not comply with the subpoena
    by November 8. The motions were referred to a

                  -7-
    magistrate judge on November 17. The following
    day, the magistrate judge denied the motions to
    quash and granted in part and denied in part
    Plaintiffs' motion.   The judge ordered PRPD to
    produce the documents, information, or objects
    requested by Plaintiffs by December 2 (later
    extended until December 16 and then to December
    27), but the judge declined to impose sanctions
    for failure to comply with the subpoena.

C   December 1, 2011. The parties attended a status
    conference with the magistrate judge.     At the
    conference, Plaintiffs complained that while they
    had retained a police procedure/practice expert,
    the expert could not complete his report until he
    received the documents sought in Plaintiffs'
    motions to compel.     Defendants responded that
    many of the requested documents had already been
    produced, that some did not exist, and that
    others -- such as videos and photographs -- were
    being located and would be produced. The parties
    indicated that they would be meeting on December
    9 to discuss the PRPD's production in an effort
    to narrow the remaining issues.

C   December 7, 2011. The parties jointly moved for
    an extension of the discovery deadline to March
    31. The district court granted the extension on
    December 22, 2011, but noted that "[n]o further
    extensions will be granted" and that the
    "[f]ailure to abide by the present deadlines will
    result in preclusion."

C   December 8, 2011.    The district court ordered
    Plaintiffs to inform the court within one week
    whether their pending March 29, April 25, and
    June 23 discovery motions were still outstanding
    and in need of resolution. Plaintiffs failed to
    respond, so on December 23, 2011, the district
    court issued an order requiring Plaintiffs to
    show cause as to why it should not deny all three
    motions as a sanction for Plaintiffs' failure to
    reply. This spurred Plaintiffs into action, and
    they responded the same day.        According to
    Plaintiffs, "the parties [were] attempting to
    solve these issues amicably," noting that some of
    the documents had been produced and that the
    parties were scheduling a meeting for early

                  -8-
    January regarding the remaining production.
    Plaintiffs anticipated they would be better able
    to answer the district court's inquiry following
    this meeting, and thus asked the district court
    to hold the motions in abeyance until then. On
    January 4, 2012, the district court rejected this
    proposal, ruling that "[s]ince the discovery
    issues raised [in the Order to Show Cause] were
    in essence discussed with Magistrate Judge Vélez,
    the discovery motions pending . . . are hereby
    Denied Without Prejudice."

C   March 19, 2012.    Defendants and non-party PRPD
    each filed a motion to quash a March 5 subpoena
    seeking the disciplinary and/or administrative
    files of twenty-eight police officers. With the
    exception of the files of co-defendants Díaz and
    Rosado, which were produced, the motions alleged
    that the other twenty-six files were not relevant
    and could not reasonably lead to the discovery of
    admissible evidence. PRPD also argued that the
    subpoena failed to allow a reasonable time for
    PRPD to comply.      In response, on March 27,
    Plaintiffs once again filed a motion to compel
    and for sanctions. The district court chose not
    to immediately address the motion, opting instead
    to leave it pending.

C   March 30, 2012. The parties filed a joint motion
    for a one-month extension of the discovery
    deadline.    The district court chose not to
    immediately address the motion, opting instead to
    leave it pending.

C   April 24, 2012.    A status conference was held
    before the magistrate judge.         During the
    conference, the magistrate judge noted that the
    March 19 motions involving the March 5 subpoena
    were still pending, as was the joint motion for
    an extension of the discovery deadline. It also
    commented that Plaintiffs had yet to produce Dr.
    Gaut's expert report.

C   April 30, 2012.   Defendants filed their motion
    for summary judgment along with a corresponding
    statement of uncontested material facts.



                  -9-
          C      May 10, 2012. The district court denied as moot
                 the parties joint motion for an extension of the
                 discovery deadline until April 30, 2012.

          C      May 11, 2012.    The district court granted the
                 March 19, 2012, motions to quash the March 5
                 subpoena and denied Plaintiffs' March 27, 2012,
                 motion to compel and for sanctions.

          C      May 21, 2012.    Plaintiffs disclosed Dr. Gaut's
                 expert report.

          C      June 4, 2012. Plaintiffs filed their opposition
                 to summary judgment, their additional uncontested
                 facts, and opposition to Defendants' statement of
                 uncontested facts. As part of their opposition
                 and   alternative   recitation   of  the   facts,
                 Plaintiffs relied on the expert report of Dr.
                 Gaut.   Defendants objected to the use of Dr.
                 Gaut's report, arguing that it was produced well
                 after the close of discovery and thus should be
                 stricken from the record.

          Over one year later, on September 6, 2013, the district

court ruled on Defendants' motion for summary judgment.      As an

initial matter, it agreed with Defendants regarding Dr. Gaut's

expert report, holding that because the case management order's

discovery deadline referred to all discovery -- which the district

court interpreted to mean both fact and expert discovery -- and

Plaintiffs failed to produce the report before this deadline,3 the


3
  The district court's opinion incorrectly noted that the deadline
to conclude all discovery was December 31, 2011. While this was
the initial deadline as laid out in the case management order, on
December 7, 2011, the court extended this deadline until March 31,
2012.   The parties then jointly requested that the deadline be
extended even further -- until April 30, 2012. The district court
never actually granted this extension, instead dismissing it as
moot on May 10, 2012. Regardless of which date constituted the
actual close of discovery (March 31 or April 30, 2012), Plaintiffs'
disclosure of the report on May 21, 2012, was well beyond the

                               -10-
court would exclude all statements of material fact that relied on

the report.

              It also deemed admitted Paragraph 12 of Defendants'

Statement of Uncontested Facts, which stated that "[w]hen Agent

Jennette Rosado-Parrilla ('Rosado') was going to walk by the gate,

Fernández grabbed her regulation firearm, tried to pull it from the

holster and told Rosado that she could not go in."                        Though

Plaintiffs denied this statement in their opposition papers, the

court      ruled   that   Plaintiffs'    record    citation   to   Fernández's

deposition -- wherein Fernández gave a long narrative description

of   the    events   of   October   9   and    never   mentioned   an   incident

involving Rosado's gun -- was insufficient to support the denial.

              Having dealt with these preliminary evidentiary issues,

the district court moved to the merits.                Looking to Fernández's

arrest, the court explained that there was no constitutional

violation because "the facts and circumstances within Rosado's

knowledge would have led a prudent person into believing that

Fernández committed a crime."            Indeed, the district court found

that two separate crimes were committed. First, "Fernández grabbed

and tried to pull Rosado's firearm out of its holster," which,

according to the court, "[u]ndoubtably" provides probable cause for

arrest.      Second, it held that because Fernández ran towards the

School hallway and closed the hallway gate, Rosado could have


deadline.

                                        -11-
concluded   that   Fernández   was    "obstructing   police   activity   by

restricting access to a school in which students were throwing

objects at passing vehicles."

            Turning next to Plaintiffs' excessive force claim, the

district court held that it was "not unreasonable for Rosado to

place Fernández face first toward a wall to effectuate the arrest"

and there was "no evidence on the record that Rosado's technique

did not comport with standard police practice or was more forceful

than the norm."    It added that "it was objectively reasonable for

Rosado to prevent Fernández from escaping by pulling her away from

other students." As a result, the court concluded that Fernández's

constitutional rights were not violated, and thus the Supervisory

Defendants were entitled to summary judgment.4


4
  The district court also granted summary judgment on Plaintiffs'
Fifth, Ninth, and Fourteenth Amendment claims. Plaintiffs do not
appeal the Ninth and Fourteenth Amendment claims, so we need not
discuss them. As to the Fifth Amendment claim, it is unclear from
Plaintiffs' brief whether or not they are appealing the issue.
While Plaintiffs do mention Rosado's failure to provide Miranda
warnings, the brief mention seems to be raised in the context of
providing support for their Fourth Amendment claim and not in an
attempt to appeal the Fifth Amendment claim. To the extent this
was an attempt to appeal the issue, however, the appeal fails for
two reasons. First, Plaintiffs fail to provide any legal argument
or citations to support their argument, and thus it is deemed
waived. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
1990). Second, the mere failure to provide Miranda warnings does
not subject an officer to a § 1983 claim. See McConkie v. Nichols,
446 F.3d 258, 261 (1st Cir. 2006) ("Even where an officer questions
a suspect in an unlawful manner, this does not necessarily mean
that the questioning entitles the plaintiff to damages under
section 1983; the Supreme Court has recognized that it would be
inappropriate to impose tort liability every time an officer
obtains an involuntary self-incriminating statement or the police

                                     -12-
           With all of the federal claims against the Supervisory

Defendants disposed of, the district court next addressed the

remaining claims under Puerto Rico law.      The court explained that

it was declining to exercise its supplemental jurisdiction, and

thus dismissed the claims without prejudice.

           As for Rosado, the district court required Plaintiffs to

show cause by September 16, 2013, as to why, given its holdings

that there were no constitutional violations, summary judgment

should not be granted in Rosado's favor as well.      At Plaintiffs'

request, the district court allowed compliance through a motion for

reconsideration.   Plaintiffs filed this motion for reconsideration

on October 7, 2013, and the district court denied it on March 31,

2014.   After reaffirming the conclusions in its September 6, 2013,

order, the district court held that Plaintiffs failed to show how

Rosado violated Fernández's constitutional rights, and thus it

dismissed all claims against Rosado with prejudice.      This timely

appeal followed.

                          II.   Discussion

A.   The Exclusion of Dr. Gaut's Expert Report

           Plaintiffs first argue that the district court erred in

excluding Dr. Gaut's expert report -- a report they claim was

necessary in order to rebut Defendants' allegation that Fernández

reached for Rosado's firearm -- because there was no firm discovery


fail to honor Miranda v. Arizona, 384 U.S. 436 (1966).").

                                -13-
deadline, and, even if there was, their failure to timely disclose

the report was excusable due to Defendants' dilatory tactics.             We

disagree.

            "A   district   court   has    wide   discretion   in    choosing

sanctions for discovery violations."         Samaan v. St. Joseph Hosp.,

670 F.3d 21, 36 (1st Cir. 2012).            When the violation includes

belated identification of experts or the disclosure of their

opinions, "one customary remedy is preclusion."                Genereux v.

Raytheon Co., 754 F.3d 51, 59 (1st Cir. 2014).             In determining

whether such a remedy is appropriate, we apply a deferential abuse

of discretion standard, granting the district court "considerable

leeway."    Young v. Gordon, 330 F.3d 76, 81 (1st Cir. 2003); see

also Genereux, 754 F.3d at 59-60; R.W. Int'l Corp. v. Welch Foods,

Inc., 937 F.2d 11, 14 (1st Cir. 1991) ("In the ordinary course of

civil litigation, '[t]he choice of sanctions for failing to comply

with a court order lies with the district court, and we may not

lightly disturb a decision to dismiss.'" (alteration in original)

(quoting Velázquez-Rivera v. Sea-Land Serv., Inc., 920 F.2d 1072,

1075 (1st Cir. 1990))).        In conducting this appellee-friendly

review, we consider the totality of the circumstances.              Genereux,
754 F.3d at 60.

            Here, contrary to Plaintiffs' contention, there was a

firm discovery deadline.      On August 8, 2011, the court entered a

case management order setting December 31, 2011 -- later extended


                                    -14-
to March 31, 2012 -- as the deadline for all discovery.                         The

district court interpreted the use of "all" to be broad enough to

encompass both fact and expert discovery, and in the absence of any

further delineation of discovery deadlines, we agree with this

interpretation.      Plaintiffs appear to have interpreted the case

management order the same way, as their expert disclosures and

related discovery were topics of conversation throughout the entire

discovery period.       For example, at the December 1, 2011, status

conference, Plaintiffs informed the magistrate judge and Defendants

that they had retained Dr. Gaut as their police procedure/practice

expert but that he was still waiting to review documents being

sought in Plaintiffs' motions to compel.

             Nevertheless,      Plaintiffs     failed    to   comply    with    the

district court's deadline.          First, despite the court explicitly

stating that the extended March 31, 2012, deadline was final and

that "[n]o further extensions will be granted," the parties ignored

this mandate and filed a joint motion seeking to extend the

deadline   until    April     30.    Even     assuming   this       extension   was

implicitly      allowed,     Plaintiffs     ignored   this    new    self-imposed

deadline as well, failing to disclose the report until May 21.

Given that the district court had already warned that a party's

failure    to   abide   by    the   March    31   deadline    "will    result    in

preclusion," and that we have previously held that a litigants's

failure to comply with their own self-imposed deadlines weigh


                                      -15-
heavily against them, we are hard-pressed to find an abuse of

discretion in the district court's decision to exclude the report.5

See Cintrón-Lorenzo v. Departamento de Asuntos del Consumidor, 312
F.3d 522, 526 (1st Cir. 2002) ("[Plaintiff's] failure to achieve

the time line that she herself had suggested weighs heavily against

her."); Tower Ventures, Inc. v. City of Westfield, 296 F.3d 43, 45-

46 (1st Cir. 2002) ("[A] litigant who ignores case-management

deadlines    does   so    at   his   peril."   (internal    quotation   marks

omitted)).

             Plaintiffs counter that even if the disclosure of Dr.

Gaut's   report     was   tardy,     the   failure   was   excusable   due   to

Defendants' dilatory tactics. But Plaintiffs are unable to back up

this contention.      First, we note that the subpoenas and document

requests were directed at the PRPD -- a non-party -- and not at

Defendants.    Plaintiffs point to no evidence that Defendants were

controlling the PRPD's actions or were to blame for the PRPD's

refusal to disclose documents.




5
  This is especially true when one considers that this was not the
first time Plaintiffs had ignored the district court's orders
regarding discovery. Remember, in April 2011, the district court
denied Plaintiffs' motion to compel initial disclosures because
Plaintiffs failed to comply with the court's meet and confer
requirements. And then, in December 2011, Plaintiffs failed to
respond to the district court's inquiry into the status of three
pending discovery motions. Indeed, it was not until the district
court issued a show cause order threatening to deny all three
motions and to sanction Plaintiffs that Plaintiffs decided to
respond.

                                      -16-
              Second,   Plaintiffs    informed     the    district    court    on

December 23, 2011, that some of the requested documents had been

produced and that the parties were working towards the rest of the

production.     The record contains no signs of a continued discovery

dispute between the parties for almost three months, despite the

district court informing Plaintiffs that they could re-file their

motions to compel if necessary.            And while Plaintiffs did file a

motion   to    compel   on   March   27,   2012,   that   motion     dealt   with

disciplinary and/or administrative files of police officers who

were not parties to the action; there was no renewed motion to

compel the documents allegedly necessary for Dr. Gaut's report.6

Accordingly, even if Defendants were intentionally delaying the

disclosure of necessary documents, there is nothing in the record

suggesting that Plaintiffs timely brought the issue before the

district court in an attempt to remedy the problem.                  See Colón-

Millín v. Sears Roebuck de P.R., Inc., 455 F.3d 30, 39 (1st Cir.

2006) ("We do not minimize the significance of the defendants'

discovery violation.         Yet the failure . . . does not excuse the

plaintiff from her failure to bring this discovery violation to the

attention of the district court . . . .").



6
   Indeed, shortly after the March 27, 2012, motion to compel was
denied (and the corresponding motions to quash were granted),
Plaintiffs disclosed Dr. Gaut's expert report. That Dr. Gaut was
able to complete and produce his report without the sought after
documents suggests that even if the documents may have been
helpful, they were far from necessary for its completion.

                                      -17-
               Third, Plaintiffs never sought to justify the delayed

disclosure.      When they filed their opposition to summary judgment,

Plaintiffs simply referred to the report as if there was no

timeliness issue. Even after Defendants lodged an objection to the

report    in    their   reply   to   Plaintiffs'   opposition   to   summary

judgment, Plaintiffs remained silent.         This silence lasted over a

year -- from the time Defendants filed their reply on June 29,

2012, until Plaintiffs filed their motion for reconsideration of

the district court's order granting summary judgment on October 7,

2013.    If Defendants truly were to blame, one would have expected

a quick and forceful response by Plaintiffs.

               In light of these circumstances, we find no abuse of

discretion by the district court in excluding Dr. Gaut's expert

report.    If the report was really as important and necessary as

Plaintiffs claim, and Defendants really were at fault, Plaintiffs

would have complied with the discovery deadline, or promptly

brought any issues to the district court if they could not.             The

district court was well within its discretion in concluding that

simply ignoring the deadline and hoping nobody would notice was not

an acceptable approach. See Young, 330 F.3d at 82-83 (holding that

"a time-specific order was not cured by subsequent compliance at

[the party's] leisure"); Tower Ventures, 296 F.3d at 45-46 ("[A]

litigant who ignores case-management deadlines does so at his

peril." (internal quotation marks omitted)).


                                      -18-
B.   The Grant of Summary Judgment

            Plaintiffs next contend that the district court erred in

granting Defendants' motion for summary judgment on Plaintiffs'

Fourth Amendment claims. We review this grant de novo, drawing all

inferences in the light most favorable to Plaintiffs, the non-

moving party.     Ramírez-Lluveras v. Rivera-Merced, 759 F.3d 10, 19

(1st Cir. 2014).       In conducting this review, we review the record

to determine whether there is any genuine dispute of material fact,

and if there is not, whether Defendants are entitled to judgment as

a matter of law.       Id.; see also Fed. R. Civ. P. 56(a).       Because the

analysis is different for the two classes of Defendants -- Officer

Rosado on the one hand and the Supervisory Defendants on the other

--   and   for   the    two   alleged    Fourth    Amendment   violations   --

Fernández's unconstitutional arrest and Rosado's use of excessive

force -- we address each separately.

            1.   Officer Rosado

                       i.   The Arrest

            The district court concluded that there was no Fourth

Amendment violation because "the facts and circumstances within

Rosado's knowledge would have led a prudent person into believing

that Fernández committed a crime."             In coming to this conclusion,

the district court determined there was probable cause to arrest

Fernández for two independent crimes: (1) grabbing Rosado's firearm




                                        -19-
and attempting to pull it out of its holster; and (2) obstructing

police activity by restricting access to the School.

             Regarding the first -- grabbing and attempting to remove

Rosado's firearm -- we agree with the district court that such an

act would constitute probable cause to arrest Fernández.             However,

we cannot accept the district court's determination that this

material fact was not in dispute.        To help streamline the summary

judgment process and create a simplified and easy way to navigate

the record, the district court's local rules require a motion for

summary judgment to "be supported by a separate, short, and concise

statement of material facts, set forth in numbered paragraphs, as

to which the moving party contends there is no genuine issue of

material fact to be tried."      D.P.R. R. 56(b).        The party opposing

summary judgment, meanwhile, must "submit with its opposition a

separate, short, and concise statement of material facts" which

"shall admit, deny or qualify the facts supporting the motion for

summary judgment" and "support each denial or qualification by a

record   citation."     D.P.R.   R.    56(c).    Here,      Paragraph   12   of

Defendants' statement of uncontested material facts stated that

"[w]hen Agent Jennette Rosado-Parrilla ("Rosado") was going to walk

by the gate, Fernández grabbed her regulation firearm, tried to

pull it from the holster and told Rosado that she could not go in."

Plaintiffs     emphatically   denied    this    fact   in    their   counter-

statement, stating as follows:


                                  -20-
           It is plaintiff Valerie Fernández' testimony
           that this never happened.        According to
           Valerie, defendant Jeanette Rosado spoke to
           her in a rough manner ("as if she was
           annoyed") and pushed her aside, Valerie told
           Rosado not to speak to her in such a rough
           tone, Rosado answered that she (Rosado) could
           speak to her (Valerie) in whatever way she
           felt, Valerie complained again about the rough
           manner in which Rosado was adressing [sic] her
           and it was then that Rosado shoved Valerie
           against a wall and placed a handcuff on her
           left wrist.     Thus, according to Valerie
           Fernández, she was an innocent bystander who
           never touched defendant Rosado nor attempted
           to grab her gun, and that it was Rosado who
           exercised excessive force and subsequently
           arrested her without having any reason to do
           so.

As support, Plaintiffs cited to the specific pages of Fernández's

deposition where her account of the encounter could be found.

           Unlike the district court, we believe this citation was

adequate to deny the alleged "uncontested" fact as required by

Local Rule 56.   Fernández was asked in her deposition to describe

the events, and Fernández described what happened from her point of

view.   She never mentioned reaching for Rosado's gun, and nowhere

did   Defendants'   counsel   ask    Fernández   if   she   did.   Given

Fernández's complete silence on the issue, it is possible to read

the deposition testimony as describing a version of events in which

Fernández never reached for the gun.       Indeed, because Plaintiffs

are the ones opposing summary judgment, and all inferences must be

drawn in their favor, that is exactly how the district court should




                                    -21-
have interpreted it.7       See, e.g., Asociación de Periodistas de P.R.

v. Mueller, 529 F.3d 52, 59 (1st Cir. 2008) (explaining that the

appropriate standard is "whether plaintiff's [Fourth Amendment]

claim survives in light of all the uncontested facts and any

contested facts looked at in the plaintiff's favor" (alteration and

emphasis in original) (internal quotation marks omitted)); Calvi v.

Knox Cnty., 470 F.3d 422, 426 (1st Cir. 2006) ("The court must draw

all reasonable inferences from the assembled facts in the light

most hospitable to the nonmovant.").            We conclude, therefore, that

Paragraph 12 was adequately denied, thus creating a genuine dispute

of material fact.         In light of this dispute, any probable cause

finding cannot, at this stage of the litigation, be based on

Fernández reaching for Rosado's gun.

             As to the district court's second basis for granting

summary judgment -- that probable cause existed to believe that

Fernández was obstructing police activity by restricting access to

the school -- we disagree with the district court that the record

contains the undisputed facts necessary to support a probable cause

determination.       An    officer   has    probable    cause   to    arrest   an

individual    "if,   at    the   moment    of   the   arrest,   the   facts    and



7
   To be sure, a better practice would have been for Plaintiffs to
submit along with their opposition to summary judgment a sworn
statement from Fernández explicitly denying ever reaching for
Rosado's gun. That a different approach probably should have been
taken, however, does not mean that the approach actually taken was
insufficient.

                                     -22-
circumstances within the relevant actors' knowledge and of which

they had reasonably reliable information were adequate to warrant

a prudent person in believing that the object of his suspicions had

perpetrated or was poised to perpetrate an offense." Roche v. John

Hancock Mut. Life Ins. Co., 81 F.3d 249, 254 (1st Cir. 1996)

(emphasis added); see also Devenpeck v. Alford, 543 U.S. 146, 152

(2004) ("Whether probable cause exists depends upon the reasonable

conclusion to be drawn from the facts known to the arresting

officer at the time of the arrest.").

            Here,   taking   into   account   the   admitted   portions   of

Defendants' statement of uncontested material facts, the record

citations provided in support of them, and making all inferences in

Plaintiffs' favor, Rosado was aware of the following facts at the

time of Fernández's arrest: (1) a number of unidentified students

were throwing objects from the School into the street separating

the School from the housing project; (2) when the PRPD entered the

School, all students -- both those who were throwing objects and

those who were not -- began running; (3) Rosado came upon Fernández

standing behind a closed gate blocking entry into the School's

hallway; (4) Fernández opened the gate upon Rosado instructing her

to do so.     These facts, with nothing more, do not support any

crime, let alone the alleged crime of restricting police activity

by restricting access to the School, and thus probable cause for an

arrest would be lacking.


                                    -23-
               The district court and Defendants emphasize, however,

that there was more.              They point out that Fernández admitted

closing    the     gate,    and    by    closing    the     gate,   Fernández     was

obstructing the investigation, thus creating probable cause for her

arrest.    This would no doubt be true if Rosado knew that Fernández

was the one who closed the gate.                   But while we now know that

Fernández closed the gate, the record is silent as to whether or

not Rosado knew that fact at the time she arrested Fernández.                     See

Roche, 81 F.3d at 254 (holding that probable cause exists where "at

the moment of the arrest, the facts and circumstances within the

relevant actors' knowledge . . . were adequate to warrant a prudent

person    in    believing    that       the   object   of    his    suspicions    had

perpetrated or was poised to perpetrate an offense" (emphasis

added)).       The only evidence cited by Defendants to establish that

Fernández closed the gate is Fernández's own testimony.                          This

after-the-fact admission, however, does nothing to support the

probable cause determination because it does not prove Rosado's

contemporaneous knowledge of that fact.8               See id. (explaining that


8
  At oral argument, Defendants repeatedly directed us to Rosado's
interrogatory responses, specifically her answer to Interrogatory
3, where Rosado stated that she "had been following two other
officers and one of them told a female student to open a gate that
she was trying to close in order to block the access." Had this
fact and corresponding citation been included in Defendants'
statement of uncontested material facts, the outcome today may very
well have been different, since this fact could suggest that Rosado
learned from the other officers that Fernández closed the gate.
See Morelli v. Webster, 552 F.3d 12, 21 (1st Cir. 2009) (explaining
that an officer may "act[] upon apparently trustworthy information"

                                         -24-
the existence of probable cause "is not to be undertaken from the

perspective of hindsight but from the perspective of a hypothetical

'reasonable man' standing in the reporting person's shoes at the

time when that person acted.").           Based on the summary judgment

record, therefore, a genuine issue of material fact exists as to

whether or not Rosado knew that Fernández closed the gate, and thus

it was inappropriate for the district court to conclude as a matter

of law that probable cause existed and no constitutional violation

occurred.    See Asociación de Periodistas de P.R., 529 F.3d at 56

("Reversal is required if 'there existed any factual issues that

needed to be resolved before the legal issues could be decided.'"

(quoting Sabree v. United Bhd. of Carpenters & Joiners Local No.

33, 921 F.2d 396, 399 (1st Cir. 1990))).

            This   is   not,   however,   the   end   of   our   discussion.

Defendants posit that even if Rosado did violate Fernández's

constitutional rights, summary judgment was still appropriate

because Rosado is entitled to qualified immunity.           We disagree.

            "Qualified immunity is a doctrine that shields government

officials performing discretionary functions from liability for

civil damages 'insofar as their conduct does not violate clearly



to "conclude that a crime has been or is about to be committed and
that the suspect is implicated in its commission"); Roche, 81 F.3d
at 254. Defendants, however, failed to include either the fact or
the citation, thus preventing Plaintiffs the opportunity to deny or
rebut Rosado's claim of knowledge and to present any contrary
record support.

                                   -25-
established   statutory   or   constitutional    rights   of   which   a

reasonable person would have known.'"           Estate of Bennett      v.

Wainwright, 548 F.3d 155, 167 (1st Cir. 2008) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)).      In assessing qualified

immunity, we apply a two-prong analysis.        Glik v. Cunniffe, 655
F.3d 78, 81 (1st Cir. 2011).     First, we must decide "whether the

facts alleged or shown by the plaintiff make out a violation of a

constitutional right."    Id. (quoting Maldonado v. Fontanes, 568
F.3d 263, 269 (1st Cir. 2009)) (internal quotation marks omitted).

Second, assuming a constitutional violation exists, we determine

"whether the right was 'clearly established' at the time of the

defendant's alleged violation."    Id. (quoting Maldonado, 568 F.3d

at 269) (internal quotation marks omitted).       This second step is

further divided into two inquiries:

          (a) whether the legal contours of the right in
          question were sufficiently clear that a
          reasonable officer would have understood that
          what he [or she] was doing violated the right,
          and (b) whether in the particular factual
          context of the case, a reasonable officer
          would have understood that his [or her]
          conduct violated the right.

Mlodzinski v. Lewis, 648 F.3d 24, 32-33 (1st Cir. 2011).       Notably,

due to a somewhat recent change in the law, we may address these

issues in any order.      Pearson v. Callahan, 555 U.S. 223, 236

(2009).

          As discussed above, there are genuine disputes over

material facts which prevent us from evaluating whether Rosado

                                 -26-
violated Fernández's rights.      Those same disputed facts also

prevent us from evaluating the qualified immunity question.       Even

assuming probable cause for Fernández's arrest was lacking, thus

satisfying the first requirement for qualified immunity, we would

then look to whether the right was "clearly established" at the

time of the violation. There is little question that it is clearly

established law that an individual cannot be arrested absent

probable cause.    See, e.g., Kaupp v. Texas, 538 U.S. 626, 630

(2003) (per curiam); United States v. Mercedes-De La Cruz, ___ F.3d

___, 2015 WL 3378255, at *6 (1st Cir. May 26, 2015).        However,

whether or not a reasonable officer, similarly situated, would have

understood that Rosado's actions violated this right is a fact-

intensive question.   It involves understanding what Rosado knew as

she approached the gate and exactly what transpired upon Fernández

opening it.   These are questions for a factfinder, and until they

are answered, we are unable to determine, as a matter of law,

whether Rosado's "conduct was 'so deficient that no reasonable

officer   could    have   made   the    same   choice[]   under    the

circumstances.'"    Estate of Bennett, 548 F.3d at 168 (quoting

Napier v. Windham, 187 F.3d 177, 183 (1st Cir. 1999)); see also

Maldonado, 568 F.3d at 272.

          Accordingly, the district court's entry of judgment

against Rosado on Plaintiffs' Fourth Amendment unconstitutional

arrest claim must be reversed and remanded for trial.


                                 -27-
                   ii.   The Use of Force

            Plaintiffs are not as fortunate regarding their excessive

force    claim.   "Our   Fourth   Amendment   jurisprudence   has   long

recognized that the right to make an arrest or investigatory stop

necessarily carries with it the right to use some degree of

physical coercion or threat thereof to effect it."            Graham v.

Connor, 490 U.S. 386, 396 (1989).        Accordingly, to establish a

Fourth Amendment excessive force violation, Plaintiffs must show

not only that Rosado employed force in arresting Fernández, but

also that that level of force was objectively unreasonable under

the circumstances. See Asociación de Periodistas de P.R., 529 F.3d

at 59.     In conducting this analysis, there is no "mechanical

application" for us to follow.     Graham, 490 U.S. at 396.    Instead,

we must pay

            careful   attention    to   the   facts   and
            circumstances   of   each  particular   case,
            including the severity of the crime at issue,
            whether the suspect poses an immediate threat
            to the safety of the officers or others, and
            whether he [or she] is actively resisting
            arrest or attempting to evade arrest by
            flight.

Id. We judge the "reasonableness" of an officer's actions from the

"perspective of a reasonable officer on the scene, rather than with

the 20/20 vision of hindsight."     Id.; see also Calvi, 470 F.3d at

428.

            Assuming the encounter occurred as Fernández describes --

as we must in the summary judgment context -- Fernández was

                                  -28-
seemingly arrested for, at best, obstructing a police investigation

and/or disorderly conduct by "disrespecting" Rosado and talking

back to her.      Either, obviously, is not a severe crime, and -- at

least based on this version of events -- Fernández never posed an

immediate threat to Rosado or others.                As such, only a minimal

level    of     force   by    Rosado   would    be    reasonable   under   the

circumstances.      Yet even with this low threshold, Plaintiffs are

unable to establish a constitutional violation.              In effectuating

the arrest, Rosado shoved Fernández face-first against a wall and

proceed to handcuff her left wrist.9            There is no evidence in the

record that this technique deviated from standard police practice.

See Calvi, 470 F.3d at 428 ("Standard police practice [in Knox

County, Maine] called for cuffing an arrestee's hands behind her

back and [the officer's] decision not to deviate from this practice

was a judgment call, pure and simple. . . .            That is the end of the

story.").       And, even if it did, the Supreme Court has recognized

that "[n]ot every push or shove, even if it may later seem

unnecessary in the peace of a judge's chambers, violates the Fourth

Amendment." Graham, 490 U.S. at 396 (quoting Johnson v. Glick, 481
F.2d 1028,    1033   (2d   Cir.   1973))    (internal   quotation   marks).

Rosado's shove of Fernández may have been unnecessary, but it was

not unreasonable.


9
    Rosado did not handcuff Fernández's right wrist because
Fernández wriggled free and slipped through the gate before Rosado
could do so.

                                       -29-
              Similarly, there was no Fourth Amendment violation when

Rosado pulled Fernández's arm, effectively creating a tug-of-war

between Rosado and the other students. Fernández was attempting to

escape arrest, and Rosado had a right to prevent Fernández from

doing so. We see nothing unreasonable with Rosado's refusal to let

go of Fernández or her decision to pull Fernández away from the

other students trying to help her escape. See id. (explaining that

whether an individual is "actively resisting arrest or attempting

to evade arrest" is a relevant consideration in the use-of-force

calculus).

              Because     Rosado      never   used        excessive     force       during

Fernández's        arrest,    there     was     no    constitutional       violation.

Accordingly, the district court properly entered judgment for

Rosado on this claim.

              2.     The Supervisory Defendants

              Though Plaintiffs seem to also be appealing the entry of

summary judgment in the Supervisory Defendants' favor, Plaintiffs

offer no argument with respect to them.                Rather, Plaintiffs' brief

mentions      Díaz    only   in   the   context      of     providing    the    factual

background, and it is completely silent as to Figueroa and Caldero.

Even   when    Defendants     commented       on     this    shortcoming       in   their

opposition brief, Plaintiffs failed to address the issue in reply.

We have held time and time again that "Judges are not expected to

be mindreaders" and that "a litigant has an obligation 'to spell


                                         -30-
out its arguments squarely and distinctly,' or else forever hold

its peace." Rivera-Gómez v. de Castro, 843 F.2d 631, 635 (1st Cir.

1988) (quoting Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec.

Co., 840 F.2d 985, 990 (1st Cir. 1988)); see also Zannino, 895 F.2d

at 17.    Plaintiffs' failure to make any argument here -- let alone

a developed one -- is fatal to their claim.        See Zannino, 895 F.2d

at 17 ("[W]e see no reason to abandon the settled appellate rule

that issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.").

Accordingly, Plaintiffs appeal as to the Supervisory Defendants is

waived.

C.   The Puerto Rico Civil Code Claims

            Finally,   Plaintiffs    object   to   the   district   court's

decision to decline supplemental jurisdiction over their claims

under the Puerto Rico Civil Code.          When federal jurisdiction is

premised on a federal claim and those federal claims are later

dismissed, a district court has the option of declining to exercise

its supplemental jurisdiction over the remaining state law claims.

28 U.S.C. § 1367(c)(3); see also, e.g., Desjardins v. Willard, 777
F.3d 43, 45 (1st Cir. 2015).        If "the dismissal of the linchpin

federal claim proves to have been improvident, [however,] the

state-law claims routinely are reinstated."         Van Wagner Bos., LLC

v. Davey, 770 F.3d 33, 42 (1st Cir. 2014); see also Grajales v.

P.R. Ports Auth., 682 F.3d 40, 50 (1st Cir. 2012).              We see no


                                    -31-
reason to deviate from that practice here, so we instruct the

district court, on remand, to reinstate Plaintiffs' claims against

Rosado under the Puerto Rico Civil Code.

                              III.   Conclusion

           The purpose of summary judgment is to enable a court "to

pierce the boilerplate of the pleadings and assay the parties'

proof in order to determine whether trial is actually required."

Acosta v. Ames Dep't Stores, Inc., 386 F.3d 5, 7 (1st Cir. 2004)

(quoting Wynne v. Tufts Univ. Sch. of Med., 976 F.2d 791, 794 (1st

Cir. 1992)) (internal quotation marks omitted).             In employing this

useful and vital tool, the district court acted well within its

discretion   in   excluding    Dr.     Gaut's   expert    report.     It   also

correctly concluded that Defendants were entitled to judgment as a

matter of law on Plaintiffs' excessive force claim.             With respect

to Plaintiffs' Fourth Amendment unconstitutional arrest claim

against   Rosado,   however,     the    district    court    went   too    far.

Plaintiffs provided just enough evidence to establish a genuine

dispute over two key material facts -- whether Fernández reached

for Rosado's gun and whether Rosado knew Fernández closed the gate

barring entrance to the School hallway.            The resolution of these

disputed facts must be decided by a factfinder at an ensuing trial.

And,   because    some   of   Plaintiffs'       federal   claims    are    being

reinstated, the state law claims must be resurrected as well.

These further proceedings only apply to Rosado, though, because


                                     -32-
Plaintiffs have waived any appeal of the entry of summary judgment

against the Supervisory Defendants.

          AFFIRMED IN PART, REVERSED AND REMANDED IN PART.   Each

party shall bear its own costs.




                              -33-